When the plaintiff was discovered carrying away the defendant's property, a search of his house for other stolen property was contemplated. A part of the consideration of the note was the defendant's agreement not to search the plaintiff's *Page 115 
house that night. Issuing a warrant to search a house for stolen property is a proceeding to recover the property and bring the thief to punishment. G. L., c. 255, ss. 2, 3, 4; Morrison Just.  Sher. 260. A contract to suppress a criminal prosecution, even for a limited time, is illegal. The consideration of the note in question was partly the defendant's agreement not to commence criminal proceedings against the plaintiff before the next day. A note is void if part of the consideration is illegal. Hinds v. Chamberlin, 6 N.H. 225, 229, 231; Forshner v. Whitcomb, 44 N.H. 14.
Set-off disallowed.
SMITH, J., did not sit: the others concurred.